Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                November 13, 2014

The Court of Appeals hereby passes the following order:

A15A0540. MARSHA L. MUHAMMAD v. SETH MUHAMMAD.

      Marsha L. Muhammad seeks appellate review of the trial court’s amended final
order in her divorce proceeding. The Georgia Supreme Court, however, has
jurisdiction over all divorce and alimony cases. See Ga. Const. 1983, Art. VI, Sec.
VI, Par. III (6); Todd v. Todd, 287 Ga. 250 (703 SE2d 597) (2010). Because the
underlying subject matter of this appeal is divorce, it is hereby TRANSFERRED to
the Supreme Court for disposition.

                                      Court of Appeals of the State of Georgia
                                                                           11/13/2014
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.